Citation Nr: 1511511	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.

2. Entitlement to service connection for a psychiatric disorder, claimed as anxiety/depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran had a period of active service from October 1963 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board also notes that, in the Veteran's substantive appeal, he indicated that he had skin irritation problems due to his service.  This issue has not been adjudicated, and is therefore REFERRED to the RO for appropriate action.


FINDING OF FACT

Currently-diagnosed type II diabetes mellitus was not documented during active service and not until more than one year thereafter, and is not etiologically related to active service, to include herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313(a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.   See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Both the Veteran's virtual, and physical, file have been reviewed in this case.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in May 2011 and July 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The Veteran's service and post service treatment records have been associated with the claims file.  The RO has obtained all service personnel records and associated them with the claims file.  There is no indication that there are any other outstanding treatment records that have not already been associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied, in that all available relevant records have been associated with the claims file.

The Board also recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion "when such is necessary" to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014) (emphasis added).  In this case, VA examinations were not provided for the Veteran's diabetes.  The Board finds, however, that a VA examination is not necessary at this time.  The record contains current treatment records which adequately demonstrate that the Veteran currently has diabetes, so a VA examination in order to determine current disability is not necessary.  Further, as already noted, there is no documentation as to a chronicity of complaints, manifested symptomatology, or treatment attributable to the Veteran's claimed disorder either during service or shortly thereafter.  Nor is there any evidence suggesting a causal connection between his initial post-service diagnosis of diabetes and his period of active service.  As such, any VA medical opinion procured as to that issue would necessarily be speculative, based entirely on the Veteran's own history of symptoms.  See 38 C.F.R. § 3.159(c)(4) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Applicable Law 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  As there is no evidence or claim that the Veteran was diagnosed with diabetes within one year of service, the above provision is not applicable. 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498 .

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because diabetes is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's service connection claims.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Alternatively, a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2014).  

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In order to establish direct service connection for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, the Board will consider service connection on a presumptive and direct basis.

A Veteran must actually set foot within the land borders of Vietnam, to include the contiguous or inland waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

However, service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97.

Analysis 

The Veteran claims entitlement to service connection for type II diabetes mellitus as either directly related to service, or secondary to exposure to herbicides in service, when he served in the waters offshore of Vietnam.  The Veteran claims to have been exposed to herbicides during the circumstances of his service.   He initially claimed exposure to herbicides from working on the flight line in Okinawa.  The Veteran stated that his squad was next to the air force aircrafts that had air tankers that sprayed herbicides in Vietnam.  He stated that the planes were always being filled by the crew with herbicides, who would overfill the planes, and when the wind would blow down the flight line, he would be soaked with the spray, either from the filling of the tanks or the washing down of these planes.  The Veteran also indicated that he felt he had exposure when flying missions as a radio operator from Japan or the Philippines, and would fly along the coast, up the inland rivers, and over land in Vietnam conducting surveillance missions and dropping depth charges.  Finally, the most recent statement from the Veteran's representative, in August 2014, indicates that the Veteran said that on at least two occasions, he was sent to pick up injured soldiers in the airbase outside Saigon, and the airbase outside DaNang, and that he set foot in Vietnam at these times to load injured soldiers on the plane and transfer them to a base in the Philippines for treatment.

The Veteran's service medical records show no evidence of any diagnosis of, or treatment for, diabetes.  A July 2014 urinalysis showed the Veteran's urine to be negative for sugar.  The Veteran's September 1967 report of separation examination shows no evidence of complaints of, or diagnosis of, diabetes.  In any event, the Veteran does not aver that manifestations of diabetes mellitus, coronary artery disease, or a cerebrovascular accident were first shown during active service. 

The Veteran's personnel records show that the Veteran spent most of his service with Patrol Squadron 47.  A history of the squadron submitted by the Veteran's representative shows that at one point it was based off the coast of Vietnam, but does not show actual service in Vietnam.

The Veteran does not maintain that he received treatment for diabetes in the years immediately following active service.  Rather, in support of his claim, treatment records show that the Veteran was diagnosed with diabetes in approximately 2009, over 40 years after the Veteran's separation from service.  These reports do not relate the Veteran's diagnosis of diabetes to the Veteran's period of active service.  

As to entitlement to service connection under direct VA service connection principles, the Board holds that the same is not warranted based upon the evidence of record.  The Veteran is currently diagnosed with diabetes, but, as set out above, there is no evidence to demonstrate that this developed during his period of active service, or within the available presumptive periods for chronic disease after his completion of active service.  38 C.F.R. §§ 3.303, 3.307, 3.309. Instead, the competent medical evidence of record suggests that this disability first presented in the mid to late-1990's, decades after the Veteran's completion of active service.  Moreover, there is no competent evidence of record that purports to relate the Veteran's current diagnoses to service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As to whether this claim may be granted as secondary to herbicide exposure, the Board finds that service connection under this theory of entitlement is also not warranted.  In that regard the Board first notes that type II diabetes mellitus is included in the list of diseases subject to presumptive service connection as associated with exposure to herbicide agents.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e). 

The Board continues to emphasize that, in order for the Veteran to be entitled to presumptive service connection for his currently diagnosed type II diabetes mellitus, there must be credible evidence of this exposure in service.  Unfortunately, the evidence of record does not show that he had qualifying Vietnam service such that under the requirements of VA law, he would be deemed to have been placed in a position to be exposed to herbicide agents in the first place.

The Board has carefully reviewed the Veteran's, and his representative's, arguments in this matter, which are mostly addressed in his recent Appellant's brief.  Most of the arguments have to do with the representative's argument that the Veteran should be entitled to a presumption of herbicide exposure, and therefore a presumption of service connection for diabetes, based on his verified off shore service and his reported exposure to herbicides from planes that landed at his base.  As noted above, the law is quite clear that the Veteran must set foot in Vietnam, and therefore the bulk of the Veteran's representative's arguments that he should be entitled to a presumption of exposure with only offshore service fail.  The Veteran's representative however, in his most recently statement, reported that the Veteran has set foot in Vietnam twice, to evacuate wounded soldiers.  However, the Veteran's personnel files were obtained and carefully reviewed, but show no evidence of the Veteran having set foot in Vietnam.

Further, the Board notes that the Veteran's MOS of radio operator on a large plane is not consistent with setting foot in Vietnam.  The Veteran himself submitted an excerpt from a book containing the history of his squadron.  It notes that the Veteran's squadron participated in war time patrols off the coast of Vietnam, and that, during his service, it was stationed at the Philippines, Okinawa, and Thailand, but not in Vietnam proper.  There is simply no evidence indicating that the Veteran was at any time any closer to Vietnam than offshore, or in the airspace above Vietnam.  The Veteran's service personnel records show no specific Vietnam service.

While the Board has considered the Veteran's statements that he set foot in Vietnam, the Board simply finds these statements unpersuasive considering the Veteran's squadron positioning and the Veteran's job in service.  As such, the Board simply cannot find the Veteran's statements that he went ashore in Vietnam to be credible.

Thus, although type II diabetes mellitus is a presumptive diseases in herbicide-exposed Veterans, there is no credible evidence showing the type of service needed to warrant service connection on a presumptive basis pursuant to 38 U.S.C.A. § 1116 .  See also VAOPGCPREC 27-97; VAOPGCPREC 7-93. 

Finally, when a Veteran is not entitled to a regulatory presumption of service connection for a disability, the claim must nevertheless be reviewed to determine whether service connection can be established directly.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is proof of actual direct causation on the record showing that herbicide exposure in service caused a current disorder, then the claim may still be granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). In this case, however, in addition to the fact that there is no credible evidence that the Veteran served in-country in Vietnam so as to support a presumption of herbicide agent exposure.  Moreover, there is nothing in the Veteran's service records to suggest that he may have been exposed to herbicides.  In reaching this conclusion, the Board has considered the Veteran's claims being exposed in service to herbicides, the Board observes that he is not competent to state what substantives he may have been exposed to from these aircraft.  Thus, his statements with regard to in-service exposure to herbicides lacks competency and are therefore of no probative value.

In sum, the disability claimed by the Veteran was first shown many years after service, he has not established that he served on shore in Vietnam or that he was otherwise exposed to herbicides, and, there is no competent medical evidence of a causal nexus between the claimed disabilities and service.  The Board has considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim for service connection under any applicable theory of entitlement, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure is denied.


REMAND

In a September 2011 rating decision, the Veteran was denied service connection for hearing loss, tinnitus, diabetes, and anxiety/depression.  In a statement received at the RO in September 2011, the Veteran disagreed with all these decisions.  Service connection for hearing loss disability and tinnitus was subsequently granted in a February 2013 decision.  However, the Board has reviewed the Veteran's claims file, and finds that the RO has not issued a Statement of the Case as to the issue of anxiety/depression.  Therefore, under the circumstances, the Board must remand these issues to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case to the Veteran as to the matter of service connection for anxiety/depression.  If, and only if, the Veteran perfects a timely appeal by filing a VA Form 9 should these matters be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


